61 So. 3d 991 (2010)
James Allen HARRISON, Jr.
v.
STATE of Alabama.
CR-05-2411.
Court of Criminal Appeals of Alabama.
June 25, 2010.
James Frederick Barger, Jr., Birmingham; Lisa Wright Borden, Birmingham; and Susan S. Wagner, Birmingham, for appellant.
Troy King, atty. gen., and Michael A. Nunnelley, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
MAIN, Judge.
In an unpublished memorandum issued on August 21, 2007, this Court affirmed *992 the circuit court's summary denial of the Rule 32, Ala.R.Crim.P., petition for postconviction relief filed by James Allen Harrison, Jr. See Harrison v. State, (No. CR-05-2411) 19 So. 3d 259 (Ala.Crim.App.2007) (table).[1] The Alabama Supreme Court reversed this Court's judgment and remanded the cause for this Court to remand the cause to the circuit court for "an evidentiary hearing on the merits of Harrison's juror-misconduct claims and a determination as to whether Harrison is entitled to a new trial." Ex parte Harrison, [Ms. 1070223, April 23, 2010] 61 So. 3d 986, 991 (Ala.2010). Accordingly, we remand this cause to the Russell Circuit Court for proceedings consistent with the Alabama Supreme Court's opinion. Due return shall be filed in this Court within 42 days of the release of this opinion.
REMANDED WITH DIRECTIONS.[*]
WISE, P.J., and WELCH, WINDOM, and KELLUM, JJ., concur.
NOTES
[1]  Judge Main was not on the Court when the unpublished memorandum affirming the trial court's order was issued. The case was assigned to Judge Main when the Alabama Supreme Court remanded it to this Court.
[*]  Note from the reporter of decisions: On October 29, 2010, on return to remand, the Court of Criminal Appeals dismissed the appeal, without opinion.